Citation Nr: 9904263	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left ankle 
condition, claimed as secondary to service-connected 
residuals of fractures of the left tibia and fibula.

4.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of a gunshot wound to the left 
index finger, and residuals of fractures of the proximal 
phalanges of the left ring and little fingers (major), 
currently evaluated as zero percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
service-connected donor site scars in the left iliac crest 
and the anterior surface of the left thigh, currently 
evaluated as zero percent disabling.

6.  Entitlement to an increased evaluation for service-
connected residuals of a fractured left proximal humerus, 
claimed as a left shoulder condition, currently evaluated as 
20 percent disabling.

7.  Entitlement to an increased evaluation for service-
connected residuals of a fractured right femur, lateral and 
femoral condyle, status post-operative, claimed as a right 
hip disability, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for service-
connected residuals of fractured right tibia, fibula and 
patella, status post-operative, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased evaluation for service-
connected residuals of fractured left tibia and fibula, 
status post-operative, claimed as a left ankle disability, 
currently evaluated as 10 percent disabling.

10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision which 
granted service connection for residuals of postoperative 
fractures of the proximal phalanx of the left ring finger and 
left little finger and residuals of a gunshot wound to the 
left index finger, establishing a zero percent disability 
evaluation;  for post-operative residuals of a fracture of 
the left proximal humerus, claimed as a left shoulder 
disability, with a 20 percent disability rating;  for post-
operative residuals of a right femur fracture, claimed as a 
right hip disability, with a 10 percent disability 
evaluation;  for post-operative residuals of a fracture of 
the right tibia, fibula and patella, claimed as a right knee 
disability, with a 10 percent disability evaluation;  for 
status post-operative residuals of a fracture of the left 
tibia and fibula, claimed as a left knee disability, with a 
10 percent disability evaluation;  for donor site scars at 
the left iliac crest and at the anterior surface of the left 
thigh, with a zero percent disability evaluation.  The RO 
also denied service connection for a low back condition, for 
a right shoulder condition, and for a left ankle condition.  
In a rating determination dated in April 1996, the RO denied 
entitlement to a total disability evaluation on the basis of 
unemployability.  

In an April 1997 statement, the veteran waived his request 
for a local hearing on the issues of entitlement to increased 
evaluations for service-connected disabilities and requested 
that the claim be forwarded to the Board.

The Board notes the veteran's apparent contention that the 
scars associated with the 1989 surgery to correct fractures 
to his legs should be service-connected.  While donor site 
scars located at the left iliac crest and the anterior 
surface of the left thigh have been service-connected, other 
scars to the veteran's lower legs have not.  Therefore, the 
Board refers this matter to the RO for appropriate action.
 

FINDINGS OF FACT

1.  There is no evidence of the incurrence of a chronic low 
back disability during service, and no competent medical 
evidence of a causal relationship between the veteran's 
claimed current disability and service.

2.  There is no medical evidence of a current right shoulder 
disability.

3.  There is no evidence of record to show that the veteran's 
pre-service right shoulder fracture was aggravated by 
service.

4.  The evidence of record shows that the veteran's service-
connected residuals of a gunshot wound to the left (major) 
index finger are productive of amputation of the distal tip 
of the finger with functional loss.

5.  The veteran's service-connected donor site scars at the 
iliac crest and the anterior surface of the left thigh are 
not manifested by pain, tenderness or functional limitation. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a chronic low 
back disability.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right 
shoulder disability.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a 10 percent evaluation for service-
connected residuals of a gunshot wound to the left index 
finger (major) have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998);  38 C.F.R. Part 4, §§ 4.21, 4.7, 4.71a, 
Diagnostic Code 5153 (1998).

4.  The criteria for a compensable evaluation for donor site 
scars of the left iliac crest and the anterior surface of the 
left thigh have not been met.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In general, in order to be entitled to service connection for 
a disease or disability, the evidence must reflect that a 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 
C.F.R. § 3.303 (1998).  That a condition or injury occurred 
in service alone is not enough;  there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may also be granted for a disease first diagnosed after 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question with regard to the veteran's claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of
(1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the limited purpose of determining whether a claim 
is well-grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Low back strain

Factual Background

The veteran's service medical records indicate that in 
January 1986, he complained of having injured his low back 
while lifting a heavy box.  He reported that his back 
"popped out".  His complaint consisted mainly of pain in 
the lumbar back with bending.  No objective evidence of an 
injury was observed.  An assessment of lumbar strain was 
stated.  Several days later, the veteran again complained of 
dull back pain.  On examination, a full range of motion 
without tenderness was identified, no other objective 
findings relative to a low back disability were identified.  
An assessment of low back pain was stated.

Throughout the course of the veteran's period of service, he 
was examined and reported his medical history.  Upon 
evaluation in October 1987, in August 1988, in December 1988 
and in May 1990, the veteran denied any history of recurrent 
back pain.  The veteran's spine was evaluated as being normal 
on examinations in August 1988, in September 1988, in May 
1990 and in January 1992.  On examination for separation in 
May 1994, the veteran denied a history of recurrent back 
pain, and his spine was normal upon evaluation.  Numerous 
conditions and disabilities were noted by the physician who 
reviewed the veteran's history at the time of his separation.  
However, a back disability was not identified.

Treatment records from the Phoenix, Arizona VA Medical Center 
(VAMC) show that in December 1994, the veteran complained of 
chronic low back pain, which he reported had its onset during 
service.  He reported that he had not had much of a back 
problem for several years, and that he had experienced an 
increase in the symptoms since his discharge from service in 
June 1994.  He requested a back brace.  On examination, the 
physician noted mild tenderness on palpation of the lumbar 
spine.  An assessment of chronic low back pain with 
exacerbation since June 1994 was stated.  X-rays of the 
lumbosacral spine completed in December 1994 showed evidence 
of thickening of the facet facings at the L5-S1 junction, 
without any other remarkable findings.  Further treatment 
records dating through April 1997 did not show additional 
complaints of low back pain, though several primary care 
assessment sheets referred to a history of low back pain 
dating to 1986 or 1987.

In his March 1995 substantive appeal, the veteran stated that 
although there was only one record of complaints of back pain 
during service, he threw his back out on three other 
occasions, and that in 1992, he sought treatment for back 
pain, though this visit was not recorded.  He stated that 
because the Air Force did not "accept" chiropractic 
treatment, he sought chiropractic treatment at his own 
expense, with some relief of symptoms.  He reported having 
treated himself with non-prescription pain medication on 
other occasions.  The veteran has not provided or identified 
any chiropractic treatment records.

In October 1996, the veteran submitted an additional 
statement in which he referred to his complaints of a sore 
back during service.  He reported that he "thew his back 
out" while changing a tire just one week after the January 
1986 incident.  He also stated that he sought treatment at 
Goodfellow Air Force Base hospital visit in 1992 for 
complaints of a stiff back after leaning over a table for a 
long period of time.  He stated that was denied a lumbar 
support because his job did not warrant issuance of one.  He 
noted that the visit was not documented because he felt that 
when, and if, he threw his back out in the future, his visit 
would be recorded.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 1996.  He testified that in 
1985, he threw his back out while lifting a box of magazines.  
He testified that it was extremely painful the next day, and 
that he sought treatment.  He was told that they would wait 
for a week to see what happened.  He returned one week later 
and reported that it was still painful, but not as bad as it 
had been, and no further treatment was followed.  Though he 
was uncertain, he testified that he thought that back x-rays 
might have had taken at the time.  He testified that he did 
not recall being treated with any medication for his back 
complaints.  He testified that since 1985, he had experienced 
intermittent back problems, including stiffness, and that his 
back has "thrown itself out" again.  He testified that he 
did not seek further treatment for his back pain after the 
initial incident because he did not think that the physicians 
would do anything for the condition.  

The veteran testified that in 1992, he sought medical 
treatment when his back was acting-up, but that this visit 
was not documented.  He testified that the physician 
determined that he could not provide him with a back support 
because his job did not warrant it.  The veteran testified 
that in light of his past experience, he did not pursue 
further treatment for the condition.  He testified that in 
January or February 1995, he was treated at a VA Medical 
Center for his back complaints, and was issued a back 
support.  He testified that he did not report chronic back 
problems on reports of medical history during service.  
However, he believed that he reported having a chronic back 
problem upon examination for separation.  

The veteran testified that other than being issued a back 
brace after service, he had not received any treatment for 
back problems following service.  He testified that his back 
gets stiff and hurts, so he "takes it easy" to avoid 
further incidents of pain.  

Analysis

The threshold question regarding this issue is whether the 
veteran's claim for service connection for a chronic low back 
disability is well-grounded pursuant to 38 U.S.C.A. § 5107.  
The United States Court of Veterans Appeals (Court) has held 
that, in order for a claim to be well-grounded, there must be 
a current disability which is related to an injury or disease 
which was present during service.  Rabideau, 2 Vet. App. at 
143.  The Court has also determined that a well-grounded 
claim consists of a medical diagnosis of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus between the in-service injury or 
disease and the current disability. Caluza, 7 Vet. App. at 
506.

The veteran claims that he incurred a chronic low back injury 
during service, and that this condition is directly related 
to his current low back complaints, which were first reported 
in 1994.  However, the veteran's service medical records are 
silent for evidence of any chronic low back condition.  The 
single episode reported during service occurred in January 
1986.  Within approximately one week of his initial 
complaint, evaluation revealed no objective evidence of a 
chronic condition.  Throughout the remainder of his service, 
the veteran denied a history of chronic low back pain, and no 
chronic back condition was ever identified on examination.  

The Board also notes that as a result of a serious motorcycle 
accident in 1989, the veteran received on-going orthopedic 
evaluation and treatment, including physical therapy, for 
many months with follow-up noted for years thereafter.  At no 
time during these visits to orthopedic specialists did the 
veteran report complaints of chronic low back pain, or even 
acute and transitory low back pain.  Though the veteran 
contends that he sought a low back brace later in service, 
there is no record of such request.  The veteran further 
indicates that he was denied the brace.  

The veteran's post-service treatment records show that he 
complained of back pain in December 1994.  The veteran 
reported a history of chronic low back pain, with an 
exacerbation since June 1994, the month of the veteran's 
discharge from service.  On subsequent visits, the veteran's 
reported history of a chronic low back condition was noted, 
without corresponding diagnoses of disability.  

The only evidence supporting the veteran's claim of a chronic 
low back disability dating to service is his own testimony, 
in which he has stated that his back caused him pain from the 
time of his 1986 in-service injury.  There is no medical 
evidence supporting his conclusion that he incurred a chronic 
disability during service.  The record does not show that the 
veteran possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such testimony to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis, and therefore that evidence 
does not establish that the claim is plausible.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran may not rely on the December 1994 treatment 
records, which merely recorded his claims of incurrence of a 
chronic injury during service.  The Court has made clear that 
medical opinions based on a history furnished by the veteran 
and unsupported by the clinical evidence are of low or 
limited probative value.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  As clearly stated by the Court, without a thorough 
review of the record, an opinion regarding etiology can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 177, 180 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  As stated by the Court, "[a]n opinion based upon an 
inaccurate factual premise has no probative value."  Reonal 
v. Brown, 5 Vet. App. 458, 561 (1993).  In the case at hand, 
there has been no diagnosis of a chronic low back condition 
during service, therefore any medical opinion which relied 
exclusively on the veteran's statements identifying an in-
service condition is inherently of a limited probative value 
for the purpose of determining whether the veteran's 
complaints in December 1994 were, in fact related to a 
chronic disability incurred during service.  These VA 
treatment records do not indicate that any source other than 
the veteran's reported history was relied upon in concluding 
that a chronic disability dated from service.

The United States Court of Veterans Appeals has held in a 
precedent decision, Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  As discussed above, 
no such medical evidence is of record in this case.

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court 
held that more is required to substantiate a claim for 
service connection than mere allegations, as there must also 
be probative evidence to corroborate the allegations.  Stated 
somewhat differently, the mere fact that the veteran may have 
hurt his back on one occasion while in service is not 
tantamount to concluding that he has chronic disability 
related to that incident, as opposed to unrelated factors or 
considerations.

In short, the veteran has not presented evidence to show that 
he incurred a chronic low back disability in service, and 
there is no competent medical evidence of record showing that 
there exists a causal relationship, or nexus, between the 
veteran's current complaints of low back pain and his period 
of service.  The veteran has failed to present a plausible 
claim for service connection, and the claim is not well 
grounded.  Caluza, 7 Vet. App. 506.  Accordingly, the benefit 
sought on appeal is denied.

Right shoulder

Factual Background

The veteran's service medical records include the report of 
medical history submitted by the veteran in January 1979, 
upon examination for enlistment.  The veteran indicated that 
he had fractured his right clavicle in 1968, and that it had 
not caused him any difficulty since.  There was no 
abnormality of the upper extremities noted on examination in 
February 1979.

Throughout his period of service, the veteran completed 
reports of his medical history, and was examined for specific 
complaints and conditions, and for periodic evaluation.  On 
each occasion, the veteran denied any history of a painful or 
"trick" shoulder, and none of the reports of examination 
ever reported abnormal findings with respect to the veteran's 
right shoulder.  On examination for separation in May 1994, 
the veteran again denied any history of a painful or 
"trick" shoulder, and on evaluation, no abnormality of his 
right shoulder was identified.   

In his March 1995 substantive appeal, the veteran stated that 
he injured his right shoulder in December 1990, when he was 
moving a piece of equipment weighing approximately 116 
pounds.  He reported that he "reset" the shoulder himself, 
and took pain medication and favored his left arm for a few 
weeks.  He stated that his right shoulder joint continued to 
feel loose, as if it might dislocate again.

VAMC Phoenix treatment records dating from June 1994 to April 
1997 do not show any complaint or diagnosis of a right 
shoulder disability.

At his personal hearing before the RO in September 1996, the 
veteran testified that in approximately 1991, he dislocated 
his right shoulder when moving a piece of test equipment.  He 
testified that he somehow returned the shoulder to its place, 
and did not seek medical attention.  He testified that 
following the initial dislocation, he did not seek any 
treatment while in service because he did not feel that the 
staff at the Air Force Base hospital would provide him with 
appropriate care, so he treated his condition himself. 

The veteran testified that he did not seek any treatment for 
his right shoulder after service, but that he continued to be 
very careful to avoid conditions which might cause 
dislocation.  He testified that though the right shoulder was 
currently in its proper place, it exhibited more motion than 
normal, and was easily dislocated.  He then testified that 
his right shoulder had not been dislocated since the original 
in-service incident.

In October 1997, the veteran underwent a VA joints 
examination in connection with his claim.  He reported that 
the first and only incident of right shoulder dislocation 
occurred in 1981, and that he replaced it himself.  He stated 
that he had never sought treatment for his right shoulder, 
but that he avoided doing certain heavy lifting, and that he 
sometimes felt that his shoulder was unstable.  He feared 
future dislocation of the right shoulder.  On examination, no 
abnormality of the right shoulder was identified.  X-rays of 
the right shoulder were evaluated as showing a slight 
deformity of the mid clavicle, consistent with an old 
fracture, with an otherwise negative examination.

Relevant Law and Regulations

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991);  38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153;  38 C.F.R. 
§§ 3.304, 3.306(b).  A disorder may be shown to have 
preexisted service if it is noted at entrance into service or 
where clear and unmistakable evidence rebuts the legal 
presumption of sound condition at entrance for disorders not 
noted at entrance.

Analysis

The threshold question regarding this issue is whether the 
veteran's claim for service connection for a right shoulder 
disability is well-grounded pursuant to 38 U.S.C.A. § 5107.  
As noted above, in order for a claim to be well-grounded, 
there must be a current disability which is related to an 
injury or disease which was present during service.  
Rabideau, 2 Vet. App. at 143.

In the case at hand, the veteran has not presented any 
evidence of a current diagnosis of a disability related to 
his right shoulder.  He concedes that he has only incurred 
one episode of dislocation of the right shoulder, and that he 
has never sought treatment for his complaint of a sense of 
instability of the right shoulder.  Essentially, the veteran 
seeks service connection for a disability which has never 
been identified or diagnosed by a physician or other medical 
professional, one which he describes as involving, 
essentially a potential for future dislocation.

The Board finds that the absence of a medical diagnosis of a 
current disability is fatal to the veteran's claim for 
service connection, because without a diagnosis of a current 
disability, the claim is not well-grounded.  In Rabideau, 
2 Vet. App. at 143-4, the Court held that the failure to 
demonstrate that a disability is currently manifested 
constitutes failure to present a plausible or well-grounded 
claim.  See also Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

The Board also notes that there is no basis for finding a 
well-grounded claim for aggravation of a pre-service right 
shoulder condition.  As noted above, there is no evidence of 
a current right shoulder disability.  X-ray findings 
demonstrate residuals of a fracture of the clavicle.  The 
existence of a history of a right shoulder fracture was noted 
by the veteran at the time of his entrance into service.  The 
Board finds that there is no evidence of record to show that 
any residuals of the veteran's pre-existing right shoulder 
fracture were aggravated during service.  The veteran has not 
alleged that any causal connection exists between the pre-
service condition and his current complaints, and the Board 
finds no basis in the record for a finding that whatever 
complaints the veteran now presents regarding his right 
shoulder are the result of the incurrence or aggravation of a 
pre-existing condition during service.  

The veteran has failed to present a plausible claim for 
service connection, and the claim is not well grounded.  
Caluza, 7 Vet. App. 506.  Accordingly, the benefit sought on 
appeal is denied.

Increased Evaluation Claims

The Board believes that the veteran has presented well-
grounded claims for increased ratings for his service-
connected left index finger disability and for service-
connected donor site scars at the left iliac crest and 
anterior surface of the left thigh.  38 U.S.C.A. § 5107(a).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155;  38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a), 4.1 (1998).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A zero percent disability rating will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir.1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied;  if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of a gunshot wound to the left index finger and 
residuals of fractured phalanges of the left ring and little 
fingers

Factual Background

The veteran's service medical records indicate that he 
injured his left ring finger and his left little finger at 
the proximal phalanges in approximately February 1985, in a 
motorcycle accident.  In addition, in October 1992, the 
veteran injured his left index finger as a result of a 
gunshot wound.  Initial treatment records indicate that the 
veteran incurred a through and through injury to the tip of 
the index finger, which destroyed the tip of the distal 
phalanx, leaving two-thirds of the nail bed in tact.  An 
assessment of traumatic amputation of the soft tissue and the 
terminal portion of the finger, without involvement of the 
distal interphalangeal joint (DIP) was stated.  The evidence 
of record indicates that he is left-hand dominant.     

At the January 1995 VA examination, the examiner noted that 
the veteran lost the distal phalanx of the index finger of 
his left hand, and that other injuries to the hand 
contributed to the loss of fingering feeling and handling 
with the left hand.  Keypunching ability with the left hand 
was reportedly impaired.  On examination, a weakened left 
grip was identified, as was a full range of motion of all 
joints of the left hand.  The only neurological deficit 
identified on examination was the loss of sensation in the 
left index finger.  The fractures of the ring and little 
fingers were noted to have healed.  X-rays completed in 
November 1995 revealed amputation of the second distal 
phalanx, with no other bone or soft tissue abnormalities.   

In his March 1995 statement, interpreted as a Notice of 
Disagreement with respect to the noncompensable evaluation 
for disabilities of the fingers of the left hand, the veteran 
reported that as a result of the shortened forefinger and 
limited range of motion of his ring and little fingers, he 
had diminished grip and reduced dexterity of the left hand, 
which resulted in lower ratings for job placement than he 
would have had otherwise.      

VAMC treatment records dating from June 1994 to April 1997 do 
not show any treatment for complaints related to the fingers 
on the veteran's left hand.

The veteran has submitted no additional evidence with respect 
to his claim for a compensable evaluation for his left index 
finger disability.  

Relevant Law and Regulations

Favorable ankylosis of the index, ring and little fingers of 
the major hand warrants a 30 percent evaluation.  Limitation 
of motion of less than 1 inch (2.5 cms.) in either direction 
is not considered disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5222 and Note (a) (1998).  The ratings for Diagnostic 
Code 5222 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cm.) 
of the transverse fold of the palm.

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5153 provides for a 
30 percent disability evaluation for amputation of the major 
index finger with metacarpal resection (more than one-half of 
the bone lost);  for a 20 percent evaluation for amputation 
of the major index finger without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto;  and 
a 10 percent evaluation for amputation of the major index 
finger through the middle phalanx or at the distal joint.  
38 C.F.R. § 4.71a, DC 5153 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).


Analysis

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected left finger disabilities have 
previously been evaluated under the rating criteria for 
favorable ankylosis of multiple fingers, pursuant to 
38 C.F.R. § 4.71a, DC 5222, and found to be noncompensable.  
The Board notes that there is no evidence of record showing 
that the veteran's service-connected finger disabilities are 
characterized by ankylosis.   The most recent VA examination 
report to address the veteran's fingers, dated in December 
1995, identified a full range of motion in all joints of the 
fingers of the left hand, with reduced grip strength and 
missing distal phalanx of the index finger.  There is no 
medical evidence of record showing that any joints of the 
veteran's left hand are ankylosed, or that any loss of range 
of motion has been identified on examination.  

A zero percent disability rating will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The Board finds that there is no basis on 
which to establish a compensable evaluation for ankylosis of 
multiple fingers of the left hand, as there is no evidence of 
ankylosis.  This being the case here, the Board finds that 
pursuant to note (a) following Diagnostic Code 5222, the 
veteran's multiple finger conditions of the left hand warrant 
a noncompensable evaluation under the diagnostic code applied 
by the RO, Diagnostic Code 5222.  

However, the Board finds that consideration of the rating 
criteria for amputation of the major index finger is 
appropriate in this case.  See Schafrath, 1 Vet. App. at 593-
94.  The veteran's service medical records show that the tip 
of his left (major) index finger was severed as a result of a 
gunshot wound during service.  The Board finds that 
evaluation of the service-connected disability of the fingers 
of the left hand pursuant to the rating criteria for 
amputation of a single index finger, 38 C.F.R. § 4.71a, 
Diagnostic Code 5153, is more appropriate than the criteria 
for favorable ankylosis of multiple fingers, Diagnostic Code 
5222.  See Butts, 5 Vet. App. at 538; Pernorio, 2 Vet. App. 
at 629 and Tedeschi, 7 Vet. App. at 414. 

Service medical records indicate that the tip of the finger 
was severed, and that the DIP joint was not involved.  On VA 
examination in January 1995, the VA examiner noted the loss 
of the distal phalanx of the veteran's left index finger.  
The Board notes that the VA examination report, dated in 
December 1995, does not state whether the entire distal 
phalanx of the left index finger was amputated, but suggests 
that the amputation occurred close to the distal joint, if 
not at it.  

According to the criteria set forth in the Rating Schedule, 
as set forth above in 38 C.F.R. § 4.71a, Diagnostic 
Code 5153, amputation of the tip of the index finger which 
leaves the distal joint intact would not qualify for a 
compensable evaluation.  
Nevertheless, the Board finds that additional evidence 
showing that a neurological deficit was identified on VA 
examination in 1995, that the veteran's grip strength is 
affected by this loss of the left finger tip, and that he is 
impaired in his ability to use a keyboard and perform other 
tasks because of this disability is compelling evidence 
showing that his left index finger disability picture more 
nearly approximates the criteria required for a 10 percent 
evaluation, as opposed to a noncompensable evaluation.  
Therefore, pursuant to 38 C.F.R. § 4.7, the Board finds that 
a 10 percent evaluation is warranted for the veteran's left 
index finger disability. 


Donor site scars at the left iliac crest and anterior surface 
of the left thigh 

Factual Background

The veteran's service medical records indicate that following 
the May 1989 motorcycle accident, multiple skin grafts from 
his left hip and thigh were used to repair injured areas of 
his body.  Subsequent treatment for scarring at these donor 
sites is not apparent in the veteran's service medical 
records.

In his June 1994 claim for compensation, the veteran 
identified "painful scars both legs".  In his statement of 
March 1995, the veteran reported that the scars associated 
with his multiple skin grafts were "quite sensitive".

On VA examination completed in December 1995, the examiner 
noted multiple scars, including a donor site scar on the left 
hip.  The examiner did not identify the condition of the 
scars, and noted that the range of motion of all joints (with 
the exception of the left shoulder) were normal.  Photographs 
showing scars on the veteran's left hip, his right thigh, and 
right and left legs at the inner tibia-fibula area were 
submitted to the claims file with the report.  No ulceration 
is apparent from these photos.

In October 1997, the veteran underwent a VA joints 
examination, at which time the veteran's service-connected 
scars were evaluated.  The examiner reported scarring of both 
lower extremities, including "a large area of donor skin 
scarring over the anterolateral left thigh", and "a 4 inch 
posterolateral right greater trochanteric scar and a 3 1/2 
lateral left thigh scar".  The examiner noted a full range 
of motion of both hips, and no restriction in abduction of 
either leg.  The examiner specifically noted that the right 
thigh scar was nontender.  The veteran's subjective 
complaints did not include any reference to complaints 
related to the service-connected scarring.

In April 1997, the veteran waived his request for a local 
hearing on the issue of entitlement to an increased 
evaluation for service-connected scars, requesting that the 
claim be forwarded to the Board.  The veteran has submitted 
no additional evidence with respect to his claim for a 
compensable evaluation for service-connected donor site 
scars.  

Relevant Law and Regulations

The veteran's service connected donor site scars of the left 
iliac crest and anterior surface of the left thigh are 
currently assigned a noncompensable evaluation under 
38 C.F.R. § 4.118, DC 7805 (1998).  Diagnostic Code 7805 
provides that a rating for scars is based upon the limitation 
of function of the affected part.

Also for consideration are 38 C.F.R. § 4.118, DC 7803, which 
provides that superficial, poorly nourished scars with 
repeated ulcerations warrant a 10 percent evaluation, and 
38 C.F.R. § 4.118, DC 7804, which calls for a 10 percent 
evaluation for superficial scars which are tender and painful 
on objective demonstration.  As noted above, a zero percent 
disability rating will be assigned when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31

Analysis

As noted above, the veteran has stated that scars related to 
the bilateral leg injuries he sustained during service are 
"quite sensitive".  However, upon two VA examinations, 
examiners reported no objective evidence of any tenderness or 
pain associated with the service-connected scars.  
Furthermore, there has been no evidence presented showing 
that the service-connected scars are poorly nourished or have 
been productive of repeated ulceration.  Treatment notes from 
the dermatology clinic at the Phoenix VAMC in May 1996 show 
no complaints of any symptoms associated with the donor site 
scars.  Nor is there any other record reflecting complaints 
related to these scars.  The VA examination report of October 
1997 specifically found that there was no limitation of 
motion associated with the joints which would have been 
affected by the left iliac crest and left thigh scars.  

The evidence in support of the veteran's claim for a 
compensable evaluation consists solely of statements he has 
made in his own behalf that his scars are sensitive.  There 
is no objective evidence of pain or tenderness, limitation of 
function associated with the affected joints, or poorly 
nourished scars with repeated ulcerations, findings required 
for a compensable evaluation for superficial scars pursuant 
to 38 C.F.R. § 4.118, Diagnostic Codes 7803 through 7805.  
The Board finds that the veteran's allegations of sensitivity 
are of less probative value than the clinical examination 
findings, which did not attribute such symptomatology to the 
service-connected scars.  Accordingly, the Board finds that 
the weight of the evidence is against the claim for a 
compensable rating for donor site scars of the left iliac 
crest and left thigh.  See Gilbert, 1 Vet. App. at 54 and 
Alemany, 9 Vet. App. at 519.  The benefit sought on appeal is 
accordingly denied.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a chronic low back disability is 
denied. 

A well-grounded claim not having been submitted, entitlement 
to service connection for a right shoulder disability is 
denied. 

An increased evaluation, 10 percent, for residuals of a 
gunshot wound to the left index finger is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A compensable evaluation for service-connected donor site 
scars at the left iliac crest and the left thigh is denied.





	(CONTINUED ON NEXT PAGE)




REMAND

Service connection for a left ankle disability
Increased evaluations for service-connected disabilities of 
the left tibia and fibula, the left humerus, the right femur, 
and the right tibia, fibula and patella 
Entitlement to TDIU

The veteran contends that he is entitled to service 
connection for a left ankle disability, claimed as secondary 
to his service-connected residuals of fractures of the left 
tibia and fibula.  He also seeks an increase in the 
evaluation which has been established for the residuals of 
the left tibia and fibula fractures.  At present, the left 
tibia and fibula fracture disability is evaluated as 
10 percent disabling on the basis of evidence showing 
malunion of the tibia and fibula with slight knee or ankle 
disability.  The RO has cited a slight ankle disability as 
the basis for the current rating.  Thus, it appears that 
while the RO is rating the service-connected left 
tibia/fibula disability as an ankle disability, the veteran 
seeks to have service connection established for a separate 
disability of the left ankle.

The RO has attempted to clarify this apparent incongruity by 
requesting a VA examination and opinion for identification of 
the veteran's current disabilities and for an explanation of 
any etiological relationship between the veteran's current 
complaints and his service-connected condition.  However, the 
VA examination report of October 1997 did not provide 
sufficient detail so as to allow a final determination as to 
either issue.  Therefore, and for additional reasons set 
forth below, the Board finds that these two issues must be 
remanded to the RO for further development, to include a VA 
examination.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1998), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints relate primarily to pain and functional 
impairment, the considerations of 38 C.F.R. §§ 4.10 and 4.40 
must be adequately addressed, and were not in the most recent 
rating action.  A thorough orthopedic VA examination of the 
veteran's service-connected disabilities, including the 
residuals of fractures of the left tibia and fibula, 
residuals of a fractured left proximal humerus, residuals of 
a fracture of the right femur, and residuals of a fracture of 
the right tibia and fibula, is necessary, as the RO's 
requests for specific medical findings to evaluate pain and 
functional impairment were not addressed in the most recent 
VA examination report.  The examiner's report should be 
reviewed upon receipt by the RO, and should be returned if 
found to be inadequate.

Further evaluation of the veteran's service-connected 
disabilities may provide additional information pertinent to 
the determination of his claim of entitlement TDIU.  Action 
on that issue is accordingly deferred.

Finally, the Board notes that the veteran has been 
participating in a VA vocational rehabilitation program.  The 
Board finds that the veteran's VA vocational rehabilitation 
and education (VRE) records should be obtained and considered 
in the evaluation of his claim of entitlement to TDIU 
benefits.


Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses and dates 
of treatment for all medical care 
providers who provided treatment for his 
claimed left ankle condition, for 
residuals of the left tibia and fibula 
fractures, for residuals of the fracture 
of the left proximal humerus, for 
residuals of the fracture of the right 
femur, and for residuals of the fracture 
of the right tibia, fibula and patella, 
since his discharge from service in June 
1994.  After securing any necessary 
releases, the RO should obtain the copies 
of all treatment records referred to by 
the veteran which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  When the above development is 
completed to the extent possible, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any current left 
ankle disability, and to evaluate the 
current manifestations and severity of 
the any and all disabilities associated 
with the service-connected residuals of 
fractures of the left tibia and fibula, 
the left proximal humerus, the right 
femur, and the right tibia, fibula and 
patella.  The veteran's claims folder and 
a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  All 
indicated tests are to be performed.

a.)  With respect to the examination 
of the veteran's left tibia/fibula 
and ankle, the examiner should 
identify all disabilities of the 
left leg and ankle, and should 
discuss the etiology thereof, 
specifically stating an opinion as 
to whether there is a separate 
disability of the left ankle, and if 
so, whether it is as likely as not 
that an etiological relationship 
exists between any left ankle 
disability and the in-service 
fracture of the tibia and fibula, 
any other service-connected 
condition, or any other event or 
incurrence during service.

b.)  with respect to the evaluation 
of service-connected disabilities of 
the fractured left proximal humerus, 
the right femur, the right tibia, 
the fibula and patella, and the left 
tibia and fibula, the examiner 
should evaluate each of these 
disabilities on the basis of 
limitation of motion, instability, 
and functional loss experienced by 
the veteran.  The examiner should 
also specifically provide 
measurements of both lower 
extremities, and any disability 
associated with of any shortening of 
the legs.  

The examiner should take into 
account all functional impairments, 
including pain on use, 
incoordination, weakness, 
fatigability, abnormal movements, 
etc.  The severity of each such 
problem should be expressed in terms 
of additional range-of-motion loss 
beyond that which is clinically 
observed.  

The report of the examination should be 
associated with the veteran's claims 
folder.

3.  The RO should obtain the veteran's 
Vocational Rehabilitation and Education 
(VRE) folder and associate it with the 
claims file.

4.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder should be made 
available to the person conducting the 
survey.  The report of the VA Social and 
Industrial Survey should be associated 
with the veteran's claims folder.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to secondary service 
connection for a left ankle disability 
and for increased ratings.  The RO should 
also take into consideration 38 C.F.R. 
§§ 4.40 and 4.45, and discuss and 
consider all appropriate rating criteria 
in evaluating the veteran's service-
connected residuals of fractures of the 
left proximal humerus, the right femur, 
the right tibia, fibula and patella, and 
the left tibia and fibula.  The RO should 
specifically consider whether the 
provisions of 38 C.F.R. § 3.321(b)(1) are 
for application; if they are, appropriate 
action should be taken.

The RO should also adjudicate the 
veteran's claim of entitlement to a total 
disability rating on the basis of 
individual unemployability.  The RO 
should consider the specific rating 
evaluations for each of the veteran's 
service-connected conditions, and address 
their applicability to the veteran's 
disabilities and the application of the 
standards (average person 
& unemployability) contained in 
38 C.F.R. §§ 3.321, 4.15, 4.16 (1998), by 
which a total disability ratings based on 
individual unemployability may be 
assigned.  For any disabilities found for 
which the rating criteria have changed 
during the pendency of the claim, the 
rating criteria (old or new) most 
favorable to the veteran should be 
applied. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).





	(CONTINUED ON NEXT PAGE)


In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



  The Board notes that service connection for a left shoulder disability has been granted.
  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union 
across the joint", Stedman's Medical Dictionary 87 (25th ed. 1990).  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).

- 22 -


